Case 18-29804   Doc 31   Filed 03/26/19 Entered 03/26/19 11:37:25   Desc Main
                           Document     Page 1 of 5
Case 18-29804   Doc 31   Filed 03/26/19 Entered 03/26/19 11:37:25   Desc Main
                           Document     Page 2 of 5
Case 18-29804   Doc 31   Filed 03/26/19 Entered 03/26/19 11:37:25   Desc Main
                           Document     Page 3 of 5
Case 18-29804   Doc 31   Filed 03/26/19 Entered 03/26/19 11:37:25   Desc Main
                           Document     Page 4 of 5
Case 18-29804   Doc 31   Filed 03/26/19 Entered 03/26/19 11:37:25   Desc Main
                           Document     Page 5 of 5
